Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 24, 2019

The Court of Appeals hereby passes the following order:

A18A1628. AKASH DIXIT v. TANYA SINGH DIXIT.

      We granted Akash Dixit’s application for discretionary review of the trial
court’s entry of a final divorce decree and award of attorney fees under OCGA § 9-
15-14 (b) to his former wife, Tanya Singh Dixit. After careful review of the entire
record in this case, we conclude that the application for discretionary review was
improvidently granted, and it is ordered that this appeal is hereby DISMISSED.
      The appellant has filed a motion to file supplemental brief, and a preemptive
motion for extension of deadlines. These motions are hereby DENIED.
      Appeal dismissed. Brown and Goss, JJ., concur.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/24/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.